PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/539,545
Filing Date: 13 Aug 2019
Appellant(s): Impossible Objects, Inc.



__________________
Robert P. Greenspoon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08 March 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 31, the examiner does not find any teaching of the claimed residue of a deposited anti-evaporant in the original disclosure or claims. Accordingly, Applicant was not in possession of this limitation at the time of the invention.

Claims 17 and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 17, lines 16-18, this language is very confusing. Does this language require adhering powder fused to adhering powder and substrate material fused to substrate material? It is entirely unclear which elements are fused to each other.
	Regarding claim 22, line 8, --substantially-- should be inserted before “planar” to use consistent language. As written, is a little unclear if the previously recited substantially planar first and second layers are being further limited as planar. Additionally, it is a little unclear if the first and second planar layers have proper antecedent basis without the term --substantially--.

Claims 1-13, 17-19, 21-23 and 28-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MORITA (US 6056843).
	Regarding claim 1, numerous process steps are recited. However, claim 1 is drawn to a product. Accordingly, the process language is not positively required, but rather is only limiting as to the structure implied by such process steps. See MPEP 2113. The examiner’s position is that these process steps imply no more than a stack comprising at least two substrate sheets, each comprising substrate material, wherein adjacent substrate sheets in the stack are adhered by patterned material which has been fused to adjacent substrate sheets in the stack. The use of powder is not required because fused material may have the same structure regardless of whether it is applied as a powder, a film, a liquid, or some other initial form. MORITA clearly teaches these limitations (Figures 1-2; column 2, lines 31-67; column 3, lines 1-19 and 51-67; column 4, lines 1-12; column 6, lines 57-67; column 7, lines 1-19; column 8, lines 26-27; column 11, lines 53-67). Selectively depositing an adhering agent, applying powder, removing non-adhering powder, applying pressure and heat, and removing regions also do not particularly define the product structure because there is no requirement that the adhering agent is part of the product, as noted above powder does not particularly define the product structure, and the manner of fusing and shaping the final product does not appear to limit the product structure.
	Regarding claims 2-3, these additional limitations are taught by MORITA (column 12, lines 55-58).
	Regarding claim 4, MORITA teaches this additional limitation (column 7, lines 13-15)
	Regarding claims 5-6, MORITA is particularly directed to achieving alignment between the sheets (column 12, lines 55-58). The limitations of claims 5-6, directed to aligning the sheets, do not appear to distinguish the formed product from that of MORITA.
	Regarding claims 7-9 and 11-13, these abrasive blasting limitations are directed to removal of the negative portions. MORITA removes negative portions (column 14, lines 12-18). Claims 7-9 do not require that the abraded surface is used as the finished surface of the object. These claims do not require any particular surface roughness or finish for the claimed object. With respect to the claimed product, these claims only appear to require that the negative material has been removed. As noted above, such is taught by MORITA.
	Regarding claim 10, MORITA teaches paper (column 6, line 61; column 7, lines 8-12; column 15, lines 23-27), which is a nonwoven material formed from cellulose fibers.
	Regarding claim 17, the above cited portions of MORITA clearly teach the additional limitations of hardened material which has been disposed in a spatial pattern that binds adjacent substrate sheets together and defines a positive region which corresponds to the three dimensional object. The limitations directed to a negative region do not particularly define structure of the product because the negative region is not part of the finished product.
	Regarding claim 18, the claimed product is not limited to this recited method step. The implied structure from such a step is that the powder has fused to form a hardened material. In any event, the structure implicit in this limitation is clearly indicated by MORITA (column 3, line 50 to column 4, line 37; column 10, lines 51-55; column 13, lines 1-4 and 26-47; column 15, lines 8-27; column 16, lines 21-42).
	Regarding claim 19, there is no requirement that the anti-evaporant is part of the claimed product. Additionally, any material have low volatility is considered to satisfy this broad limitation. Accordingly, the thermoplastic or the pigment taught by MORITA alternatively satisfies this limitation (column 7, lines 6-19).
	Regarding claim 21, the manner of removing the negative material does not appear to define a unique structural feature of the claimed product. There is no evidence of record to the contrary. As noted above, MORITA teaches removing the negative material.
	Regarding claim 22, the layers of MORITA are planar without bent portions, paper is a compressed fiber material and the layers are subjected to heat and compression to form the stack, thus also satisfying the claimed compressed fiber material. The above cited portions of MORITA clearly teach the additional hardened thermoplastic formed in pre-selected parts of the layers fusing together adjacent layers to form the claimed composite. The limitations directed to determination of the article shape and pre-cutting being unnecessary do not particularly affect the structure of the claimed article. Since the hardened thermoplastic material of MORITA is provided in the positive areas which define the shape of the article, the article of MORITA satisfies the claimed article. The negative areas are removed and thus do not form a part of the article. Thus “without needing any layer of fiber material to be pre-cut to shape” does not distinguish the claimed article over MORITA.
	Regarding claim 23, MORITA clearly teaches the layers may be formed from the same material.
	Regarding claims 28-29, MORITA teaches these additional limitations (column 7, lines 8-19; Figure 1).
	Claims 30-31 are satisfied for the reasons provided above. The thermoplastic or the pigment taught by MORITA alternatively satisfies the broadly recited residue (column 7, lines 6-19).

Claims 1-13, 17-19, 21-25 and 30-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JANG (US 6471800).
	Regarding claim 1, numerous process steps are recited. However, claim 1 is drawn to a product. Accordingly, the process language is not positively required, but rather is only limiting as to the structure implied by such process steps. See MPEP 2113. The examiner’s position is that these process steps imply no more than a stack comprising at least two substrate sheets, each comprising substrate material, wherein adjacent substrate sheets in the stack are adhered by patterned material which has been fused to adjacent substrate sheets in the stack. The use of powder is not required because fused material may have the same structure regardless of whether it is applied as a powder, a film, a liquid, or some other initial form. JANG teaches these limitations (Figures 1-3; column 5, lines 10-17 and 27-28; column 6, lines 6-17; column 8, lines 1-6; column 9, lines 3-6; column 17, lines 17-24). Selectively depositing an adhering agent, applying powder, removing non-adhering powder, applying pressure and heat, and removing regions also do not particularly define the product structure because there is no requirement that the adhering agent is part of the product, as noted above powder does not particularly define the product structure, and the manner of fusing and shaping the final product does not appear to limit the product structure.
	Regarding claims 2-3, these additional limitations are taught by JANG (column 8, lines 1-6).
	Regarding claim 4, JANG teaches this additional limitation (column 6, line 6; column 8, lines 1-6), which only requires a patterned adhering material comprising thermoplastic. As noted above, using powder in the process of manufacture does not appear to distinguish the claimed product over a thermoplastic adhering material regardless of its initial form.
	The limitations of claims 5-6, directed to aligning the sheets, do not appear to distinguish the formed product from that of JANG (Figure 1).
	Regarding claims 7-9 and 11-13, these abrasive blasting limitations are directed to removal of the negative portions. JANG removes negative portions (column 5, lines 29-31). Claims 7-9 do not require that the abraded surface is used as the finished surface of the object. These claims do not require any particular surface roughness or finish for the claimed object. With respect to the claimed product, these claims only appear to require that the negative material has been removed. As noted above, such is taught by JANG.
	Regarding claim 10, JANG teaches paper (column 11, lines 50-54), which is a nonwoven material formed from fibers.
	Regarding claim 17, the above cited portions of JANG clearly teach the additional limitations of hardened material which has been disposed in a spatial pattern that binds adjacent substrate sheets together and defines a positive region which corresponds to the three dimensional object. The limitations directed to a negative region do not particularly define structure of the product because the negative region is not part of the finished product.
	Regarding claim 18, the claimed product is not limited to this recited method step. The implied structure from such a step is that the powder has fused to form a hardened material. In any event, the structure implicit in this limitation is clearly indicated by JANG (column 5, lines 1-17; column 6, lines 6-17).
	Regarding claim 19, there is no requirement that the anti-evaporant is part of the claimed product. Additionally, any material have low volatility is considered to satisfy this broad limitation. Accordingly, the resins, glue, or combinations including adhesives, waxes, thermoplastic polymer and thermosetting resins taught by JANG alternatively satisfy this limitation (column 5, lines 40-44; column 6, lines 3-17; column 8, lines 62-67; column 12, lines 3-8).
	Regarding claim 21, JANG teaches chemical removal to form the product (column 11, lines 54-64; column 12, lines 1-17; column 18, lines 25-51).
	Regarding claim 22, the layers of JANG are planar without bent portions, paper is a compressed fiber material and the layers are subjected to heat and compression to form the stack, thus also satisfying the claimed compressed fiber material. The above cited portions of JANG clearly teach the additional hardened thermoplastic formed in pre-selected parts of the layers fusing together adjacent layers to form the claimed composite. The limitations directed to determination of the article shape and pre-cutting being unnecessary do not particularly affect the structure of the claimed article. Since the hardened thermoplastic material of JANG is provided in the positive areas which define the shape of the article, the article of JANG satisfies the claimed article. The negative areas are removed and thus do not form a part of the article. Thus “without needing any layer of fiber material to be pre-cut to shape” does not distinguish the claimed article over JANG.
	Regarding claim 23, JANG clearly teaches the layers may be formed from the same material.
	Regarding claims 24-25, JANG teaches the product layer may comprise polyvinyl alcohol (column 11, line 61).
	Claims 30-31 are satisfied for the reasons provided above. The above noted resins, glue, or combinations including adhesives, waxes, thermoplastic polymer and thermosetting resins taught by JANG satisfy the broadly recited residue.

Claims 14-16, 20 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MORITA as applied to claims 1-13, 17-19, 21-23 and 28-31 above, and further in view of FEYGIN (US 5637175).
	Regarding claim 14, MORITA does not teach the claimed internal channels. However, it is known to produce three dimensionally printed articles having high complexity including intricate channels and internal voids. See FEYGIN (column 7, lines 62-63). A channel is naturally an “internal channel” because a channel must be surrounded by a material forming a surface which defines the channel. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in MORITA because one of ordinary skill in the art would have been motivated to provide three dimensionally printed articles having known features, as evidenced by FEYGIN.
	Claim 15 is satisfied for the reasons provided above. As noted above, the abrasive blasting limitations are directed to removal of the negative portions. MORITA removes negative portions (column 14, lines 12-18). Claim 15 does not require that the abraded surface is used as the finished surface of the object. Claim 15 does not require any particular surface roughness or finish for the claimed object. With respect to the claimed product, claim 15 only appears to require that the negative material has been removed. As noted above, such is taught by MORITA.
	Regarding claim 16, MORITA teaches paper, cloth or film as the sheet material (column 6, line 61), but does not recite carbon fiber. FEYGIN teaches that woven or nonwoven carbon fiber sheets are a known alternative for paper or film sheets (column 27, lines 18-43). Naturally carbon fiber material is useful where high strength is desired. For example, FEYGIN teaches that the sheets may comprise strong fibers (column 16, lines 60-62). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in MORITA because one of ordinary skill in the art would have been motivated to use known suitable alternative sheet materials, or to use high strength sheet materials, as suggested by the above noted teachings of FEYGIN.
	Regarding claim 20, FEYGIN also teaches woven or nonwoven fiberglass sheet material and the use of such material is considered obvious for the same reasons provided above with respect to using carbon fiber sheet material (column 27, line 42).
	Claims 25-27 are satisfied for the reasons provided above.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MORITA as applied to claims 1-13, 17-19, 21-23 and 28-31 above, and further in view of JANG.
	Regarding claim 24, MORITA does not teach the layers comprise polylactic acid or polyvinyl alcohol. However, in three dimensionally printed objects, JANG suggests the layers may comprise water soluble polymers such as polyvinyl alcohol to facilitate removal of the negative regions using water (column 11, lines 54-64; column 12, lines 1-17; column 18, lines 25-51). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in MORITA because one of ordinary skill in the art would have been motivated to achieve the above noted advantage in accordance with the teachings of JANG.

Claims 7-9 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MORITA in view of FEYGIN as applied to claims 14-16, 20 and 25-27 above, and further in view of DECKARD (US 7258896).
	Regarding claims 7-9 and 11-13, the examiner took the position above that these claims do not require that the abraded surface is used as the finished surface of the object and these claims do not require any particular surface roughness or finish for the claimed object. Here, further weight is given to the abraded surface implied by the claimed abrasive blasting. In the manufacture of three dimensionally printed products comprising high strength fiber layers such as carbon or glass fiber, DECKARD suggests removal of negative material by abrasive blasting (column 6, lines 13-18; column 7, lines 31-35; column 13, lines 8-13). DECKARD suggests plastic abrasive. However, the particular abrasive medium and the propellant method or fluid do not appear to distinguish the abraded surface of the claimed product over that suggested by DECKARD. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the implicitly claimed abraded surface because one of ordinary skill in the art would have been motivated to provide a known suitable surface finish and/or to provide such a surface by removing the negative material in a known suitable manner, as evidenced by DECKARD.
	Regarding claim 14, MORITA does not teach the claimed internal channels. However, it is known to produce three dimensionally printed articles internal channels. See DECKARD (column 9, line 36). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in MORITA because one of ordinary skill in the art would have been motivated to provide three dimensionally printed articles having known features, as evidenced by DECKARD.
	Claim 15 is satisfied for the reasons provided above.

(2) Response to Argument
	Appellant argues neither MORITA nor JANG teaches a strong, non-shearable structure. In response, this language is not found in the claims. Accordingly, the argument is not commensurate in scope with the claims.
	Appellant argues the examiner erred by failing to recognize that a product-by-process claim is novel an unobvious if the end product of the claim is structurally and functionally different from the prior art. The examiner respectfully disagrees with this assertion. As is clear from the grounds of rejection, the examiner analyzed the product-by-process language to interpret the structure implied thereby. The grounds of rejection then detail how the implicit structure is satisfied by the applied prior art. The examiner maintains such an analysis is consistent with MPEP 2113.
	Appellant argues claim 1 requires (i) hardened material throughout each substrate layer resulting from (ii) flow of material from inside one layer migrated into and through an adjacent layer, which results in a strong non-shearable structure. In response, claim 1 does not recite hardened material throughout each substrate layer, claim 1 does not recite flow of material from inside one layer migrated into and through an adjacent layer, and claim 1 does not recite a strong non-shearable structure. None of this language is found in claim 1. Accordingly, the argument is not commensurate in scope with claim 1. Moreover, the examiner must give the claims their broadest reasonable interpretation as set forth in MPEP 2111. It would be improper for the examiner to read such limitations into claim 1.
	Appellant argues MORITA does not teach adhesive impregnation is complete through the substrate, nor does MORITA teach the sheet volume is full of adhesive. While the examiner does not dispute these assertions, there is no such requirement of complete impregnation in claim 1. Accordingly, the argument is not commensurate in scope with claim 1. As noted above, the examiner must give the claims their broadest reasonable interpretation as set forth in MPEP 2111. It would be improper for the examiner to read such a limitation into claim 1.
	Appellant argues claim 1 expressly recites fusion of powder from one sheet is happening with powder from an adjacent sheet. In response, this is a process limitation. The only implied structure is adjacent substrate sheets adhered by patterned adhering material which has been fused to the adjacent substrate sheets. A process in which the powder was provided on both adjacent substrates or only one does not require any difference in the final structure, i.e. substrate sheets adhered by fused adhering powder. As detailed above, a product-by-process claim is not limited to recited process steps, but rather is only limited to the structure implied thereby.
	Appellant appears to argue the After Final Amendment filed 22 November 2021, which was not entered, is merely a clarifying amendment. The examiner respectfully disagrees with this assertion. The proposed amendment, which was not entered, adds significant limitations to each of the independent claims. It is clear from the Advisory Action mailed 30 November 2021 that the proposed amendment was not entered because these new limitations would require further search and/or consideration.
	Appellant argues the claimed process steps in product-by-process claim 1 result in voids which would not appear in the process described in MORITA, as evidenced by the 37 CFR 1.132 Declaration filed 27 July 2021. It is first noted that such voids are not recited in claim 1. As noted in the response to this declaration in the office action mailed 20 September 2021, the declaration recites the use of thermosetting powder resin. This limitation is not recited in claim 1. Accordingly, the evidence that voids would appear is not particularly connected with claim 1. Moreover, the assertion is not supported by sufficient objective evidence. There are no scans of products produced by techniques suggested by MORITA for comparison. There is only a mere assertion, unsupported by evidence, that voids would not appear in products formed by techniques suggested by MORITA. Additionally, the declaration does not include any details with respect to the specific parameters used to manufacture a product. There is no disclosure of the materials, application methods, temperatures, pressures, amounts or patterns used. To the extent that parameters must be within certain ranges to achieve the asserted structural differences, i.e. voids, no such ranges are found in the claims. For these reasons, the examiner maintains there is insufficient connection between the evidence provided and the claimed invention to establish that the claimed product-by-process necessarily yields an implicit structural difference from MORITA.
	Appellant argues the examiner dismissed the declaration. The examiner respectfully disagrees with this assertion. The examiner gave the declaration full consideration and found it insufficient for the reasons provided above.
	Appellant argues that the mere assertion by Mr. Swartz in the declaration that voids would not appear in MORITA is sufficient. The examiner respectfully disagrees. This opinion evidence by an inventor of the current application does not carry the same weight as objective evidence supported by actual proof. See MPEP 716.01(c). Further, as noted above, it is unclear from the declaration what parameters are required to achieve the voids and if such parameters are commensurate in scope with claim 1. Moreover, as claim 1 does not recite thermosetting powder, it is already evident that the declaration is not commensurate in scope with claim 1.
	Appellant argues claim 17 distinguishes over MORITA in that claim 17 requires fused thermoplastic that has flowed and bound sheets together. First, claim 17 is not limited to thermoplastic powder. In any event, MORITA teaches thermoplastic powder (column 7, lines 13-19) which melts, flows and bonds adjacent sheets (column 3, line 51 to column 4, line 12). Accordingly, the examiner maintains that the structure implied by the corresponding claim language of claim 17 is satisfied by MORITA.
	Appellant again asserts that the Amendment After Final filed 22 November 2021, which was not entered, was merely a clarifying amendment. As detailed above, the examiner respectfully disagrees with this assertion. The proposed amendment added significant new limitations to the independent claims which would require further search and/or consideration, which is why it was not entered.
	Appellant argues claim 22 requires (i) hardened material throughout each substrate layer resulting from (ii) flow of material from inside one layer migrated into and through an adjacent layer, which results in a strong non-shearable structure. In response, claim 22 does not recite hardened material throughout each substrate layer, claim 22 does not recite flow of material from inside one layer migrated into and through an adjacent layer, and claim 22 does not recite a strong non-shearable structure. None of this language is found in claim 22. Accordingly, the argument is not commensurate in scope with claim 22. Moreover, the examiner must give the claims their broadest reasonable interpretation as set forth in MPEP 2111. It would be improper for the examiner to read such limitations into claim 22.
	Appellant argues MORITA does not teach adhesive impregnation is complete through the substrate, nor does MORITA teach the sheet volume is full of adhesive. While the examiner does not dispute these assertions, there is no such requirement of complete impregnation in claim 22. Accordingly, the argument is not commensurate in scope with claim 22. As noted above, the examiner must give the claims their broadest reasonable interpretation as set forth in MPEP 2111. It would be improper for the examiner to read such a limitation into claim 22.
	Appellant again asserts that the Amendment After Final filed 22 November 2021, which was not entered, was merely a clarifying amendment. As detailed above, the examiner respectfully disagrees with this assertion. The proposed amendment added significant new limitations to the independent claims which would require further search and/or consideration, which is why it was not entered.
	Appellant argues the claimed product-by-process limitations in claim 22 result in voids which would not appear in the process described in MORITA, as evidenced by the 37 CFR 1.132 Declaration filed 27 July 2021. As noted in the response to this declaration in the office action mailed 20 September 2021, the declaration recites the use of thermosetting powder resin. This limitation is not recited in claim 22. Accordingly, the evidence that voids would appear is not particularly connected with claim 22. Moreover, the assertion is not supported by sufficient objective evidence. There are no scans of products produced by techniques suggested by MORITA for comparison. There is only a mere assertion, unsupported by evidence, that voids would not appear in products formed by techniques suggested by MORITA. Additionally, the declaration does not include any details with respect to the specific parameters used to manufacture a product. There is no disclosure of the materials, application methods, temperatures, pressures, amounts or patterns used. To the extent that parameters must be within certain ranges to achieve the asserted structural differences, i.e. voids, no such ranges are found in the claims. For these reasons, the examiner maintains there is insufficient connection between the evidence provided and the claimed invention to establish that the claimed product-by-process limitations in claim 22 necessarily yield an implicit structural difference from MORITA.
	Appellant argues the examiner dismissed the declaration. The examiner respectfully disagrees with this assertion. The examiner gave the declaration full consideration and found it insufficient for the reasons provided above.
	Appellant argues that the mere assertion by Mr. Swartz in the declaration that voids would not appear in MORITA is sufficient. The examiner respectfully disagrees. This opinion evidence by an inventor of the current application does not carry the same weight as objective evidence supported by actual proof. See MPEP 716.01(c). Further, as noted above, it is unclear from the declaration what parameters are required to achieve the voids and if such parameters are commensurate in scope with claim 22. Moreover, as claim 22 does not recite thermosetting powder, it is already evident that the declaration is not commensurate in scope with claim 22.
	As to JANG, the argument directed to claim 1 requiring hardened material throughout each substrate layer, flow of material into and through an adjacent layer, and a strong non-shearable structure is not persuasive for the reasons provided above.
 	Appellant argues JANG requires full pore filling with adhesive. In response, such is not precluded by claim 1. Accordingly, this argument is not commensurate in scope with claim 1. 
	Appellant argues the bonding between layers in JANG is by means of non-flowing surface adhesion of re-melted, re-hardened filler. In response, the filler in JANG may be a thermoplastic polymer dissolved in a solvent or a thermoplastic melt (column 6, lines 6-23; column 8, line 65; column 12, lines 57-65). This material is provided onto a substrate layer in a desired pattern, migrates into pores of the substrate, and does not have to completely fill up the pores, but may substantially fill the pores of the substrate (column 10, lines 31-46 and 60-63). The filler material allows bonding between layers, and such bonding may be provided as the material flows into a layer and reaches the bottom of the layer (column 17, lines 23-24; column 18, lines 37-41). A heated roller may be used to facilitate bonding between two or more layers (column 8, lines 2-6). Bonding layers provides a unitary body (column 5, lines 27-28). Accordingly, it is reasonably clear that a thermoplastic, in solution or provided as a melt, may flow into porous substrates and bond adjacent layers to form a unitary body, and such bonding may be facilitated by a heated roller. From these teachings of JANG, the examiner maintains that JANG satisfies the implicit structure of claim 1 as interpreted in the grounds of rejection. The particular process limitations noted by Appellant do not appear to distinguish the implicitly claimed structure from that of JANG for the reasons provided above.
	Appellant argues claim 1 expressly recites fusion of powder from one sheet is happening with powder from an adjacent sheet. In response, this is a process limitation. The only implied structure is adjacent substrate sheets adhered by patterned adhering material which has been fused to the adjacent substrate sheets. The examiner maintains that JANG satisfies such structure for the reasons provided above. As detailed above, a product-by-process claim is not limited to recited process steps, but rather is only limited to the structure implied thereby.
	Appellant argues JANG does not enable the invention of claim 1. First Appellant argues a thermoset cannot be fused to adjacent layers. However, as noted above JANG also teaches a thermoplastic filler material for joining adjacent layers. JANG is not limited to thermosets. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123. Appellant then appears to argue JANG itself is not enabled. It is noted there is a strong presumption US patents are enabled and Appellant has not provided any objective evidence to establish that JANG is inoperable. See MPEP 716.07. Appellant’s argument directed to inkjet printing hotmelts is rather specific. As noted above, JANG also teaches both thermoplastic melts and solutions. JANG also teaches a variety of deposition methods (column 10, line 59 to column 11, line 38). Appellant has not provided any objective evidence that one having ordinary skill in the art would be unable to apply such materials in a desired pattern without undue experimentation in view of the teachings of JANG. For these reasons, Appellant’s assertions of inoperability of the JANG reference are not persuasive. Moreover, the claims are directed to a product and thus are not limited to any particular method of applying the adhering material.
	Appellant argues many of the deposition devices taught by JANG do not have a high level of precision. In response, the claims do not require any particular resolution or degree of precision. Moreover, JANG is drawn to an additive manufacturing method and apparatus, and the three dimensional parts produced thereby. Accordingly, it is clear the precision in JANG is sufficient to manufacture such parts.
	 Appellant argues the claimed process steps in product-by-process claim 1 result in voids which would not appear in the process described in JANG, as evidenced by the 37 CFR 1.132 Declaration filed 27 July 2021. It is first noted that such voids are not recited in claim 1. As noted in the response to this declaration in the office action mailed 20 September 2021, the declaration recites the use of thermosetting powder resin. This limitation is not recited in claim 1. Accordingly, the evidence that voids would appear is not particularly connected with claim 1. Moreover, the assertion is not supported by sufficient objective evidence. There are no scans of products produced by techniques suggested by JANG for comparison. There is only a mere assertion, unsupported by evidence, that voids would not appear in products formed by techniques suggested by JANG. Additionally, the declaration does not include any details with respect to the specific parameters used to manufacture a product. There is no disclosure of the materials, application methods, temperatures, pressures, amounts or patterns used. To the extent that parameters must be within certain ranges to achieve the asserted structural differences, i.e. voids, no such ranges are found in the claims. For these reasons, the examiner maintains there is insufficient connection between the evidence provided and the claimed invention to establish that the claimed product-by-process necessarily yields an implicit structural difference from JANG.
	Appellant further argues JANG fills any voids. First, as noted above, claim 1 does not recite such voids. Further, JANG clearly teaches the voids need not be completely filled (column 10, lines 38-40). While this may be a nonpreferred embodiment, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123.
	Appellant argues the examiner dismissed the declaration. The examiner respectfully disagrees with this assertion. The examiner gave the declaration full consideration and found it insufficient for the reasons provided above.
	Appellant argues that the mere assertion by Mr. Swartz in the declaration that voids would not appear in JANG is sufficient. The examiner respectfully disagrees. This opinion evidence by an inventor of the current application does not carry the same weight as objective evidence supported by actual proof. See MPEP 716.01(c). Further, as noted above, it is unclear from the declaration what parameters are required to achieve the voids and if such parameters are commensurate in scope with claim 1. Moreover, as claim 1 does not recite thermosetting powder, it is already evident that the declaration is not commensurate in scope with claim 1.
	Appellant argues claim 17 distinguishes over JANG in that claim 17 requires fused thermoplastic that has flowed and bound sheets together. First, claim 17 is not limited to thermoplastic powder. In any event, JANG teaches thermoplastic material which flows and bonds adjacent sheets as detailed above. Accordingly, the examiner maintains that the structure implied by the corresponding claim language of claim 17 is satisfied by JANG.
	The additional arguments against JANG are similar to previous arguments and are not persuasive for the reasons provided above.
	Appellant argues the 35 USC 112 2nd rejection of claim 17 is improper because this language would have been interpreted as a “combined” adhering powder and substrate material is fused to another “combined” adhering powder and substrate material. While that is one possible interpretation, it is also possible to interpret this language as powder adhered to powder and substrate adhered to substrate and/or powder from one substrate adhered to another substrate. The various possible interpretations are the reason the rejection was made. Accordingly, the examiner maintains this language is confusing and should be clarified. It is respectfully noted that the examiner’s question noted by Appellant was not intended to be rhetorical, but was meant to illustrate the various possible interpretations.
	Appellant again asserts that the Amendment After Final filed 22 November 2021, which was not entered, was merely a clarifying amendment. As detailed above, the examiner respectfully disagrees with this assertion. The proposed amendment added significant new limitations to the independent claims which would require further search and/or consideration, which is why it was not entered.
	Regarding the 35 USC 112 2nd rejection of claim 22, while the examiner acknowledges this is a minor issue of clarity, the examiner maintains that it is confusing to refer to the same layers as “planar” and also as “substantially planar”. This makes it difficult to determine if the same layers are being referenced and if they are planar or substantially planar. The issue is easily corrected as suggested in the Office Action mailed 20 September 2021 on page 7.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

Conferees:
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745    

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.